Exhibit 10.1




ASSET PURCHASE AGREEMENT

  

BY AND AMONG

  

GOLDEN SPIRIT ENTERPRISES LTD.




AND

 

  

PORT SOLUTIONS INTERNATIONAL LTD.

  

AND




COMPUTAINER SYSTEMS INTERNATIONAL INC.

  




  

DATED AS OF

  

October 29, 2007




  

ASSET PURCHASE AGREEMENT

  

THIS ASSET PURCHASE AGREEMENT, dated  October 26, 2007 (the “Agreement ”), is
entered into by and among Golden Spirit Enterprises Ltd., a public Delaware
Corporation, with offices located at Suite 806 – 1288 Alberni Street, Vancouver,
B.C., V6E 4N5 ( “Parent” ), Port Solutions International Ltd., a pending British
Columbia Corporation (“ Acquisition Sub ”), Computainer Systems International
Inc., a private Corporation incorporated under the Canada Corporations Business
Act, located at P.O. Box 132, #205 – 329 North Road, Coquitlam, B.C., V3K-6Z8
(the “ Company ”).

  

RECITALS

  

        WHEREAS, the Company desires to sell to the Acquisition Sub, and the
Acquisition Sub desires to purchase from the Company, those assets which relate
to the Company’s Shuffle Systems Technology (as defined below).The Computainer
Shuffle System Technology which is a fully automated, computer-controlled,
handling, sorting, storing and inventory system for (20’) twenty and (40’) forty
foot ISO shipping containers.  The Shuffle System is the result of over (10) ten
years of research, design engineering, functional models (built and tested),
feasibility studies, resulting with the manufacturing, construction and (2) two
years of independent-testing of a full size, completely operational Shuffle
System combined with over $9,500,000.00 in investment to date.  The Computainer
System represents the most significant milestone within the container shipping
industry over the past (40) forty years.  




Acquisition Sub will acquire the assets and all worldwide proprietary
Information, such as, blueprints, patents, copyrights, marketing and licensing
rights, business plans, data reports, methods of doing business, contact
persons, customer lists, studies, findings and ideas, but not limited to these
items.  Company will provide certain of its representatives to disclose and
receive those assets and Proprietary Information in a timely and organized
manner.  All parties will maintain the trade secret status of its respective
assets and Proprietary Information.







1







ARTICLE I

  

Acquisition of Acquired Assets and Consideration

  

Section 2.01 Acquisition of Acquired Assets . Subject to the terms and
conditions set forth in this Agreement, at the Closing, the Company will sell,
assign, transfer, convey and deliver to the Acquisition Sub, by bills of sale,
assignments and other instruments of transfer in form consistent with this
Agreement, and the Acquisition Sub will purchase and acquire, all of the
Company’s right, title and interest, as of the Closing Date, in and to the
Computainer’s Assets, Computainer’s Intellectual Property and Material Contracts
(collectively, the “ Acquired Assets ”) free and clear of any claims,
liabilities, liens, security interests, mortgages, pledges, encumbrances, or
restrictions, except for Permitted Liens.

  

Section 2.02 Consideration . In consideration of the sale, transfer, conveyance,
assignment, and delivery to the Acquisition Sub of the Acquired Assets pursuant
to this Agreement, the Acquisition Sub will deliver at the Closing the Parent
Common Stock and all certificates representing the Parent Common Stock duly
endorsed to the Company (the “ Consideration ”).

    

Section 2.03 Purchase Price Allocation . The Consideration payable hereunder for
the Acquired Assets shall be allocated among the various Acquired Assets by
Acquisition Sub in a manner reasonably acceptable to the Company (the “ Purchase
Price Allocation ”). The Purchase Price Allocation shall be attached as Exhibit
“A” to this Agreement at or within sixty (60) days following the Closing.

  

Section 2.04 Closing Date and Place . The Closing will be held at the offices of
Dumoulin Black, 10th floor 595 Howe Street, Vancouver, B.C.,V6C 2T5 as promptly
as practicable following satisfaction or waiver of the conditions set forth in
Article V , other than those conditions which by their terms are to be satisfied
at the closing on December 31, 2007.

  

ARTICLE II

  

Representations and Warranties of the Company

  

  

Section 3.01 Organization and Standing . The Company is a corporation duly
organized, validly existing and needs to be in good standing under the laws of
the Federal Government of Canada, and is duly qualified or licensed to transact
business as a foreign corporation in every other jurisdiction in which the
absence of such qualification might reasonably be expected to have a material
adverse effect on the business, condition (financial or otherwise), results of
operations, prospects or property of the Company or the Acquired Assets (a “
Company Material Adverse Effect ”).  Parent will assist Company to bring all
filings current within (60) sixty days of signing this agreement. Port Solutions
International Ltd., a B.C. corporation, is a corporation duly organized, validly
existing and in good standing under the laws of B.C., and is duly qualified or
licensed to transact business as a foreign corporation in every jurisdiction in
which the absence of such qualification might reasonably be expected to have a
Company Material Adverse Effect. Golden Spirit Enterprises Ltd. is a corporation
duly organized, validly existing and in good standing under the Laws of
Delaware, and is duly qualified or licensed to transact business as a foreign
corporation in every jurisdiction in which the absence of such qualification
might reasonably be expected to have a Material Adverse Effect.

  

Section 3.02 Subsidiaries . Port Solutions International Ltd. is a wholly-owned
subsidiary of Golden Spirit Enterprises Ltd..  

  





2







Section 3.03 Authorization . The Company is authorized to sell the asset known
as the Computainer Shuffle System.

  

 

Section 3.04 Financial Statements; The Company will make available to the
Acquisition Sub or Parent its unaudited financial statements (including balance
sheet, income statement and statement of cash flow).

  

Section 3.05 Assets and Liabilities of the Computainer Business . The Company
has good and marketable title to or a valid leasehold interest in, or license to
property and assets of the Computainer Business (the “ Comptainer Assets ”), all
of which are set forth on Section 3.05(a) of the Company Disclosure Schedule ,
free and clear of all mortgages, liens, security interests, charges, claims,
encumbrances, options and other rights.

  

  

Section 3.06 Governmental and Third-Party Consents . No consent, approval,
order, authorization or action of, or registration, declaration, notice or
filing with, any corporation, person, firm or other third party or any
Governmental Entity is required (i) by or with respect to the execution and
delivery of this Agreement by the Company, the performance by the Company of its
obligations under this Agreement by the Company or the consummation of the
transactions contemplated hereby, or (ii) to continue to have vested in
Acquisition Sub as of the Closing Date all rights, title, interests and benefits
of the Company in the Acquired Assets (including, without limitation, the
Material Contracts).

  

Section 3.07 Compliance with Other Instruments . The Company will not, at the
Closing, be in violation of any provisions of its bylaws, each as in effect as
of the Closing, or in any material respect of any provision of any indenture,
instrument or contract to which it is a party, or of any provision of any
federal or state judgment, writ, decree, order, statute, rule or governmental
regulation applicable to the Company. The execution, delivery and performance of
the Company Agreements will not result in any such violation or be in conflict
with or constitute a default under any such provision, or result in the creation
or imposition of any lien, charge, restriction, claim or encumbrance of any
nature whatsoever upon any of the properties or assets of the Company. There is
no such provision that materially and adversely affects the business, prospects,
condition, affairs, operations, properties or assets of the Computainer
Business.

  

Section 3.08 Litigation, Compliance with Laws . There is no action, suit, claim,
governmental investigation, arbitration or other legal or administrative
proceeding pending or, to the knowledge of the Company, threatened against the
Company at law or in equity, or before or by any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, and to the Company’s knowledge there is no
basis for any of the foregoing. The Company is not in default with respect to
any judgment, order, writ, injunction or decree of any court or of any federal,
state, municipal or other governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, which is known to or as has been
served upon the Company. There is no action or suit by the Company pending or
threatened against any other party. The Company has complied with all laws,
rules, regulations and orders applicable to its current business, operations,
properties, assets, products and services which, if not complied with, would
have a Company Material Adverse Effect. The Company has all necessary permits,
licenses and other authorizations required to conduct its business as currently
conducted which, if not obtained, would have a Company Material Adverse Effect.
There is no existing law, rule, regulation or order, and the Company after due
inquiry is not aware of any proposed law, rule, regulation or order, whether
foreign or domestic, that would prohibit or restrict the Company from, or
otherwise materially and adversely affect the Company in conducting its business
in any jurisdiction in which it currently conducts or proposes to conduct its
business.

  





3







Section 3.09 Licenses; Permits . The Company has all licenses and permits it
needs to conduct its business and all such licenses and permits are valid and in
effect and the Company is in compliance with all of the terms and conditions of
each such license and permit.

  

Section 3.10 Employment, No Conflicting Agreements . To the knowledgeof the
Company, no employee of or consultant to the Company is obligated under any
contract (including licenses, covenants or commitments of any nature) or other
agreement, or subject to any judgment, writ, decree or order of any court or
administrative agency, that would conflict with his or her obligation to use his
or her best efforts to promote the Company’s business as currently conducted and
as proposed to be conducted. Neither the execution and delivery of the Company
Agreements, nor the carrying on of the Company’s business by such persons as
such business is currently conducted and proposed to be conducted, will conflict
with or result in a breach of the terms, conditions or provisions of, or
constitute a default under, any contract, covenant, agreement or other
instrument under which any of the officers, directors or employees of the
Company is now obligated.

  

Section 3.11 Proprietary Information of Third Parties . No third party has made
a claim against the Company or, to the knowledge of the Company, has reason to
make a claim against the Company that any person employed by or engaged as an
employee, consultant, agent or representative of the Company has (a) violated or
may be violating any of the terms or conditions of his or her employment,
noncompetition or nondisclosure agreement with such third party, (b) disclosed
or may be disclosing or utilized or may be utilizing any trade secret or
proprietary information or documentation of such third party or (c) interfered
or may be interfering in the employment relationship between such third party
and any of its current or former employees. To the knowledge of the Company, no
person employed by or engaged as a consultant, agent or representative of the
Company has employed or proposes to employ any trade secret or any information
or documentation proprietary to any third party, and to the knowledge of the
Company, no person employed by or engaged as a consultant, agent or
representative of the Company has violated any confidential relationship that
such person may have or have had with any third party, in connection with the
development or sale of any proposed service or product of the Company. Each
employee of the Company has entered into an Employee Confidential Information
and Inventions Agreement substantially in the form provided to Acquisition Sub
or Parent, all of which are considered Material Contracts being assigned to
Acquisition Sub to the extent relating to the Computainer Business. The Company
does not believe it is or will be necessary to utilize any inventions of any of
its employees (or people it currently intends to hire) made prior to their
employment by the Company that will not be permitted by a license or other
agreement that the Company will enter into relating to such inventions.

  

Section 3.12 Tax Matters . ” Tax ” means any federal, state, local or foreign
income, gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, customs duties, capital
stock, franchise, profits, withholding, social security (or similar),
unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, estimated,
or other tax of any kind whatsoever, including any interest, penalty or addition
thereto, whether disputed or not. “ Tax Returns ” mean all returns, schedules,
statements, reports, estimates, declarations, forms and information returns
pertaining to any Tax, including any schedule or attachment thereto, and
including any amendment thereof, relating to the business operations of the
Company and due on or before the Closing Date.

  

 (a) Filings . The Company has timely filed all Tax Returns required to be filed
by it. All such Tax Returns were correct and complete in all material respects
at the time they were filed. All Taxes owed by the Company (whether or not shown
on any Tax Return) have been paid when due. The Company is not the beneficiary
of any extension of time within which to file any Tax Return. No claim has ever
been made by any Governmental Entity in a jurisdiction where the Company does
not file Tax Returns that the Company is or may be subject to taxation by that
jurisdiction. There are no liens on any of the properties or assets of the
Company that arose in connection with any failure (or alleged failure) to pay
any Tax.

  




4




(b) Withholding . the Company has withheld and paid all Taxes required to have
been withheld and paid by it in connection with amounts paid or owing to any
employee, shareholder, independent contractor, creditor or other third party.

  

(c) Assessments and Disputes; Audit . There is no assessment of or additional
Tax owing for any period for which Tax Returns have been filed by the Company.
There is no dispute or claim concerning any Tax liability of the Company either
(i) claimed by any Governmental Entity or (ii) as to which the Company has
knowledge.

  

(d) Statutes of Limitation . The Company has not waived any statute of
limitations in respect of Taxes or agreed to any extension of time with respect
to a Tax assessment or deficiency.

  

  

Section 3.13 Corporate Records . All material transactions to date to which the
Company is or has been a party or in which it is or has been otherwise involved
have been fairly reflected in its financial records and other appropriate
corporate books and records (which have been made available to Acquisition Sub
or Parent).

  

Section 3.14 Employee Matters . The Company has not maintained or contributed to
nor is it required to contribute to any “employee welfare benefit plan

  

  

Section 3.15 Absence of Environmental Liabilities . At all times prior to the
Closing Date, the Company has been in material compliance with all applicable
environmental laws and regulations relating to the conduct of its business. The
Company’s operations are not in any material violation of any federal, state or
local law or regulation relating to industrial hygiene, worker safety, or
Hazardous Materials, including soil and waste water conditions. For the purposes
of this Agreement, “ Hazardous Materials ” means any material or substance that
is prohibited or regulated by any environmental law or that has been designated
by any governmental authority to be radioactive, toxic, hazardous or otherwise a
danger to health, reproduction or the environment. The Company’s environmental
licenses, permits, clearances, covenants and authorizations material to its
operations are in full force and effect.

  

Section 3.16 Information Statement . None of the information contained in the
Information Statement (as defined below) (and any amendments thereof or
supplements thereto) will at the time of the mailing of the Information
Statement to the stockholders of the Company and at the Closing Date, contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, except that no representation is made by the Company with respect to
statements made or omitted in the Information Statement based on information
supplied by Acquisition Sub or Parent for inclusion in the Information
Statement.

  

Section 3.17 Disclosure . Neither this Agreement nor any schedule or exhibit
attached to this Agreement, the Financial Statements, or any certificate, letter
or other instrument or document referred to herein and furnished to the
Acquisition Sub or Parent by the Company contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
contained therein or herein, in the light of the circumstances under which they
were made, not misleading.

  




5







Section 3.18 No Broker . No finder, broker, agent or other intermediary has
acted for or on behalf of the Company in connection with the transaction
contemplated by the Agreement and the Company hereby agrees to indemnify and
hold the Parent and Acquisition Sub harmless from and against any claims for
brokerage commissions, finder’s fees or similar payments as the result of
actions by the Company.

  

Section 3.19 Material Contracts . Section 3.19 of the Company Disclosure
Schedule is a complete list of all notes, mortgages, indentures, leases,
licenses, contracts, instruments and agreements relating to the Computainer
Business.

  

Section 3.20 Insurance . Section 3.20 of the Company Disclosure Schedule lists
all insurance policies of the Company now in force relating to the Computainer
Business and all real and personal properties thereof, including in each
instance the name of the carrier, the term of the policy, the periods for which
it has been continuously in effect, the annual premium, the scope of coverage
and deductibles, a list of all claims made in the last five (5) years and a list
of all pending claims and claims which have not been finally settled or
adjudicated with all rights of appeal expired. The premiums for such insurance
policies are fully paid and will be kept current through the Closing Date. There
are no loans outstanding against any of such policies. Such insurance shall
continue in full force through the Closing Date. The Company has complied in all
material respects with the terms and provisions of its insurance policies. The
Company has never applied for and been refused or denied any policy of insurance
with respect to product or other liability matters, environmental matters,
workers’ compensation or any other matter.

  

Section 3.21 Loss on Contracts . To the knowledge of the Company, no Material
Contract is of a duration that is greater than is typical or customary for
contracts of a similar nature entered into by businesses of a similar nature to
the Company




Section 3.22 Intellectual Property . Section 3.22(a) of the Company Disclosure
Schedule lists with respect to the Computainer Business (i) all patents and
patent applications and all registered and unregistered trademarks, trade names
and service marks and applications therefor, registered and unregistered
copyrights and mask works and applications therefor, that are included in the
Computainer Intellectual Property, including the jurisdictions in which each
such Computainer Intellectual Property right has been issued or registered or in
which any application for such issuance and registration has been filed, (ii)
all licenses, sublicenses and other agreements to which the Company is a party
and pursuant to which any person or entity is authorized to use any Computainer
Intellectual Property, and (iii) all licenses, sublicenses and other agreements
to which the Company is a party and pursuant to which the Company is authorized
to use any third party patents, trademarks or copyrights, including without
limitation software, which are incorporated in, are or form a part of any
Computainer Intellectual Property or used in the conduct of the Computainer
Business. “ Computainer Intellectual Property ” means any patents and patent
rights, trademarks and trademark rights, trade names and trade name rights,
service marks and service mark rights, service names and service name rights,
copyrights and copyright rights and all pending applications for and
registrations of any of the foregoing, mask works, schematics, algorithms,
processes, computer software programs or applications (in both source code and
object code form), unpatented technology and know-how, in process research and
development, trade secrets and any similar intellectual property or proprietary
rights and tangible or intangible proprietary information or material of the
Company used in the Computainer Business as of the date of this Agreement.

  

The Company owns or otherwise has a valid right to use all Computainer
Intellectual Property and no other person or entity has any rights in the
Computainer Intellectual Property. The Company has or will have by the Closing
Date secured from all consultants and employees who contributed in a material
manner to the creation or development of Computainer Intellectual Property valid
written assignments of the rights to such contributions that the Company does
not already own by operation of law. To the knowledge of the Company, there is
no material unauthorized use, disclosure, infringement or misappropriation by
any third party (including employees and former employees of the Company) of any
Computainer Intellectual Property rights. The Company has not brought any
action, suit or proceeding for infringement of Computainer Intellectual Property
or breach of any license or agreement involving Computainer Intellectual
Property against any third party. Except for the standard indemnification
provisions contained in agreements the Company has with its existing customers
as disclosed in Section 3.19 of the Company Disclosure Schedule , the Company
has not entered into any agreement to indemnify any other person or entity
against any charge of infringement of any Computainer Intellectual Property.




6




All patent applications, trademark applications and copyright applications
included in the Computainer Intellectual Property set forth in Section 3.22(a)
of the Company Disclosure Schedule have been duly filed and are recorded on the
public record in the name of the Company and any renewal fees with respect
thereto have been duly paid.

  

To the knowledge of the Company, the conduct of the Computainer Business of the
Company does not infringe any patent, registered trademark, registered service
mark, registered copyright, trade secret or other proprietary right of any third
party. All use, disclosure or lawful appropriation of any Computainer
Intellectual Property owned by the Company and licensed to a third party has
been pursuant to the terms of a written agreement between the Company and such
third party. All use, disclosure or lawful appropriation of such Computainer
Intellectual Property not owned by the Company and licensed from a third party
has been pursuant to the terms of a written agreement between the Company and
the owner of such Computainer Intellectual Property, or is otherwise lawful.

  

Section 3.23 No Unlawful Distribution . The Board of Directors of the Company
has determined to its satisfaction that transfer of the Acquired Assets in
exchange for the Consideration is lawful and is not in violation of applicable
federal, state or local law, including without limitation, Delaware General
Corporation Law Section 173.

  

ARTICLE III

  

Representations and Warranties of Parent and Acquisition Sub

  

Except as disclosed in a document of even date herewith and delivered by
Acquisition Sub or the Parent to the Company prior to the execution and delivery
of this Agreement and

 referring by numbered Section of the representations and warranties in this
Agreement (the “ Parent Disclosure Schedule ”) (provided that the inclusion of
an item as an exception or qualification to one Section of this Agreement shall
cause that item to be an exception or qualification to any other Section of this
Agreement where the meaning of such exception or qualification and its
applicability to other representations is reasonably apparent), Parent and
Acquisition Sub represent and warrant to the Company as follows:

  

Section 4.01 Organization and Standing . Parent is a corporation and limited
liability company, respectively, duly organized, validly existing and in good
standing under the laws of the State of Delaware, and each is duly qualified or
licensed to transact business as a foreign entity in Canada and in every other
jurisdiction in which the absence of such qualification might reasonably be
expected to have a material adverse effect on the business, condition (financial
or otherwise), results of operations, prospects or property of Parent or
Acquisition Sub (a “ Parent Material Adverse Effect ”).

  

Section 4.02 Authorization . The Company Agreements, (and assuming the due
authorization, execution and delivery by the other parties hereto), shall upon
execution and delivery by Parent and Acquisition Sub constitute legal, valid and
binding obligations of the Parent and Acquisition Sub, enforceable against the
Parent and Acquisition Sub in accordance with their respective terms, except
that: (i) enforceability may be limited by bankruptcy, insolvency or other
similar laws affecting creditors’ rights generally, (ii) the availability of
equitable remedies may be limited by equitable principles of general
applicability and (iii) rights to indemnification may be limited by public
policy.

  




7




Section 4.03 No Brokers . No finder, broker, agent or other intermediary has
acted for or on behalf of the Acquisition Sub or Parent in connection with the
transactions contemplated by this Agreement and the Parent and Acquisition Sub
hereby agree to indemnify and hold the Company harmless from and against any
claims for brokerage commissions, finder’s fees or similar payments as the
result of actions by the Parent or Acquisition Sub.

  

Section 4.04 Information Statement . None of the information provided by Parent
or Acquisition Sub to the Company in writing for inclusion in the Information
Statement will at the time of the mailing of the Information Statement to the
stockholders of the Company and at the Closing Date, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

  

Section 4.05 Ownership of Parent Capital Stock . Parent is authorized to issue
9,000,000 shares of its Common Stock. Such shares have not been assigned,
pledged or encumbered and no Person has any rights to any interest in such
shares.




Section 4.06 Assistance.  Parent and Tim Hume will undertake to retire the
existing debt of $350,000 CDN to old shareholders and overdue creditors of the
Company.  Parent reserves the right to negotiate the debt with its capital
stock.




Section 4.07 Raising Capital.  Parent and Tim Hume will raise a minimum of
$250,000 CDN to a maximum of $500,000 CDN for operating capital of the Company.




Section 4.08 Management Contract.  Parent agrees to sign a mutually agreed upon
contract with Tim Hume with respect to his role in organizing and managing the
marketing of the Company’s Computainer division within (60) sixty days of
signing this agreement.




Section 4.09 Finder’s Fees.  A finder’s Fee of 300,000 144 Registered shares
will be paid to Gino Mollica

 

  

ARTICLE IV

  

Covenants of the Parties

  

Section 5.01 Conduct of the Business of the Company and MP Facility . From the
date of this Agreement until the Closing Date, except as expressly contemplated
or allowed by this Agreement, the Company shall conduct their businesses in the
ordinary course consistent with past practice, shall continue to pay the
Company’s payroll, accounts payable and other liabilities in the ordinary course
of business consistent with past practice and shall use commercially reasonable
efforts to preserve intact their business organizations and relationships with
third parties and to keep available the services of their present officers and
employees.

  

  

Section 5.02 Conduct of the Business of Parent and Acquisition Sub . From the
date of this Agreement until the Closing Date, except as expressly contemplated
or allowed by this Agreement, Parent will not (and will not permit any of its
Subsidiaries to) take any action or knowingly omit to take any action that would
make any of its representations and warranties contained herein false to an
extent that would cause the conditions set forth in Section 6.02(b) not to be
satisfied.

  





8







Section 5.03 Stockholder Action .

  

(a) The Company shall, in accordance with applicable law and the Restated
Certificate and its bylaws circulate an action by written consent of
stockholders as promptly as practicable

after the date of this Agreement for purposes of taking action upon the adoption
of this Agreement and the transactions contemplated hereby (the “ Company
Approval Matters ”).

 

(b) Promptly following the date of this Agreement, the Company shall prepare an
information statement relating to the Company Approval Matters (together with
any amendments thereof and any supplements thereto, the “ Information Statement
”). Acquisition Sub, Parent and the Company shall cooperate with each other in
connection with the preparation of the foregoing documents. The Company will use
commercially reasonable efforts to cause the Information Statement to be mailed
to the Company’s stockholders as promptly as practicable after the date of this
Agreement.

  

Section 5.04 Access to Information; Confidentiality Agreement . Upon reasonable
advance notice, between the date of this Agreement and the Closing Date, the
Company shall (i) give Parent, its counsel, financial advisors, auditors and
other’s authorized representatives (collectively, “ Representatives ”)
reasonable access during normal business hours to the offices, properties, books
and records of the Company.

  

Section 5.05 Intentionally Omitted .

  

Section 5.06 Commercially Reasonable Efforts . Upon the terms and subject to the
conditions of this Agreement, each party hereto shall use commercially
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable under applicable
laws and regulations to consummate the transactions contemplated by this
Agreement.

  

Section 5.07 Certain Filings . The Company, Acquisition Sub and/or and Parent
shall cooperate with one another (i) in connection with the preparation of the
Information Statement, (ii) in determining whether any action by or in respect
of, or filing with, any Governmental Entity is required, or any actions,
consents, approvals or waivers are required to be obtained from parties to any
of the Material Contracts, in connection with the consummation of the
transactions contemplated by this Agreement and (iii) in seeking any such
actions, consents, approvals or waivers or making any such filings, furnishing
information required in connection therewith or with the Information Statement.

  

Section 5.08 Public Announcements . The parties shall issue press releases in
agreed upon form announcing the execution of this Agreement as soon as
practicable on or after the date of this Agreement. Except as provided in the
preceding sentence, neither the Company, Parent nor any of their respective
affiliates shall issue or cause the publication of any press release or other
public announcement with respect to this Agreement or the other transactions
contemplated hereby without the prior written consent of the other party, except
as may be required by law or by any listing agreement with, or the policies of,
a national securities exchange in which circumstance reasonable efforts to
consult will still be required to the extent practicable.

  

Section 5.09 Further Assurances; Cooperation; Shared Technology .

  

(a) Each of the parties hereto agrees that, for a period of two years from and
after the Closing, upon the reasonable request of the other party hereto and
without further consideration, such party will execute and deliver to such other
party such documents and further assurances and will take such other actions
(without cost to such party except as specified in this Agreement) as such other
party may reasonably request in order to carry out the purpose and intention of
this Agreement including but not limited to the effective consummation of the
transactions contemplated under the provisions of this Agreement, the transfer
of the Acquired Assets to Acquisition Sub.

  

(b) Each party hereto shall provide reasonable assistance up to the Closing Date
to identify and separate information technology that is utilized in the
Computainer Business  

  

Section 5.10 Employee Matters . Acquisition Sub shall have the right (but no
obligation) to interview and offer employment to each of the employees of
Computainer

  

Section 5.11 State Takeover Laws . If any “fair price,” “business combination”
or “control share acquisition” statute or other similar statute or regulation is
or may become applicable to the transactions contemplated by this Agreement, the
Company shall take such actions as are necessary so that the transactions
contemplated by this Agreement may be consummated as promptly as practicable on
the terms contemplated hereby and otherwise to eliminate or minimize the effects
of any such statute or regulation.

  

Section 5.12 Certain Notifications . Between the date of this Agreement and the
Closing Date, each party shall promptly notify the other in writing after
becoming aware of the occurrence of any event which will, or is reasonably
likely to, result in the failure of any of the conditions specified in Article V
to be satisfied.

  

 

9




ARTICLE V

  

Conditions to the Closing

  

Section 6.01 Conditions to Each Party’s Obligations . The respective obligations
of the Parent, Acquisition Sub and the Company to consummate the transactions
contemplated by this Agreement are subject to the satisfaction or, to the extent
permitted by applicable law, the waiver on or prior to the Closing Date of each
of the following conditions:

  

(a) The Company Approval Matters shall have been approved and adopted by the
stockholders of the Company in accordance with applicable law and the Restated
Certificate;

  

(b) No provision of any applicable law or regulation and no judgment,
injunction, order or decree shall prohibit the consummation of the transactions
contemplated by this Agreement.

  

Section 6.02 Conditions to the Company’s Obligation to Consummate the
transactions contemplated by this Agreement . The obligation of the Company to
consummate the transactions contemplated by this Agreement shall be further
subject to the satisfaction or, to the extent permitted by applicable law, the
waiver on or prior to the Closing Date of each of the following conditions:

  

(a) Parent and Acquisition Sub shall each have performed in all material
respects its agreements and covenants contained in or contemplated by this
Agreement that are required to be performed by it at or prior to the Closing
Date pursuant to the terms of this Agreement;

  

(b) The representations and warranties of Acquisition Sub and Parent contained
in Article III of this Agreement shall be true and correct in all respects on
the date of this Agreement and as of the Closing Date.

  

(c) The Company shall have received certificates signed by a senior executive
officer of Acquisition Sub, dated the Closing Date, to the effect that, to such
officer’s knowledge, the conditions set forth in Sections 6.02(a) and 6.02(b) of
this Agreement have been satisfied or waived;

 

Section 6.03 Conditions to Parent and Acquisition Sub’s Obligations to
Consummate the transactions contemplated by this Agreement . The obligations of
Parent and Acquisition Sub to effect the transactions contemplated by this
Agreement shall be further subject to the satisfaction, or to the extent
permitted by applicable law and in the sole discretion of Parent, the waiver on
or prior to the Closing Date of each of the following conditions:

  

(a) The Company shall have performed in all material respects each of its
agreements and covenants contained in or contemplated by this Agreement that are
required to be performed by it at or prior to the Closing Date pursuant to the
terms of this Agreement;

  

(b) The representations and warranties of the Company contained in Article II of
this Agreement shall be true and correct in all respects on the date of this
Agreement and as of the Closing Date

  

(c) Parent and Acquisition Sub shall have received a certificate signed by the
chief executive officer of the Company, dated the Closing Date, to the effect
that, to such officer’s knowledge, the conditions set forth in Sections 6.03(a)
and 6.03(b) of this Agreement have been satisfied or waived;

  

(d) All of the Consents shall have been obtained or made;

  

(e) A sufficient number of the individuals set forth in Section 6.03(e) of the
Parent Disclosure Schedule , together with the key employees of the Computainer
Business as reasonably determined by Parent, shall have agreed to become
employees of Acquisition Sub as of the Closing Date so that the Parent in good
faith, but in its reasonable discretion, determines that the Biomarker Business
can be operated by Acquisition Sub after the Closing in substantially the same
manner as operated by the Company before the closing.




  

Survival and Indemnification

  

Section 7.01 Survival . The representations and warranties of the Acquisition
Sub and Parent set forth in Section 4.05 of this Agreement shall survive for a
period of two (2) years from the Closing Date. The representations and
warranties of the Company set forth in Sections 3.05, 3.12, 3.19, 3.21 and 3.22
shall survive two (2) years from the Closing Date. If, prior to such two-year
expiration date, a state of facts shall have become known which threatens to
give rise to a liability against which any party or parties hereto would be
entitled to indemnification hereunder and the indemnified party or parties shall
have given notice of a claim for indemnification pursuant to Section 7.04 with
respect to such state of facts to the indemnifying party or parties, then the
rights of the indemnified party or parties to indemnification with respect to
such liability shall continue until such particular liability shall have been
finally determined and disposed of. All other representations and warranties of
the Company, Parent and Acquisition Sub set forth in Articles II and II shall
not survive the Closing. All covenants, agreements and other obligations of the
Company, Parent and Acquisition Sub set forth in this Agreement shall survive
the Closing Date for ninety (90) days after the expiration of the applicable
statute of limitations period.

  

Section 7.02 The Company’s Indemnification . The Company agrees, as provided in
this Agreement, to indemnify and hold Parent, Acquisition Sub, their respective
officers, directors, shareholders, affiliates and representatives (collectively,
the “ Parent Indemnitees ”) each harmless from and against and in respect of any
damages, losses, liabilities, claims or expenses (including court costs and
reasonable attorneys’ fees associated therewith) (“ Parent Damages ”) arising
from or incurred by any Parent Indemnitee as a result of:

  

(a) the inaccuracy of any representation or breach of any warranty of the
Company contained in this Agreement which pursuant to Section 7.01 survive the
Closing (including any Schedule, Exhibit or certificate or other instrument
delivered by or on behalf of the Company or in connection with the transactions
contemplated hereby);

  

(b) any default by the Company in the observance or performance of any covenant
or obligation on its part to be observed or performed under this Agreement;

  

(c) The matter disclosed in Section 3.08 of the Company Disclosure Schedule ; or

  

(d) The ownership, operation and/or use of the Acquired Assets and the
Computainer Business prior to the Closing Date and ownership, operation and/or
use of the Non-Computainer Businesses prior to or after the Closing Date.

  


10




  

Section 7.03 Parent’s Indemnification . Acquisition Sub and Parent each agrees
as provided in this Agreement to indemnify and hold the Company, its officers,
directors, affiliates and representatives (collectively, the “ Company
Indemnitees ”) each harmless from and against and in respect of any damages,
losses, liabilities, claims or expenses (including court costs and reasonable
attorneys’ fees associated therewith) (the “ Company Damages ”) arising from or
incurred by any Company Indemnitee as a result of:

  

(a) the inaccuracy of any representation or breach of any warranty of
Acquisition Sub or Parent contained in this Agreement (including any Schedule,
Exhibit, certificate or other instrument delivered by or on behalf of
Acquisition Sub or Parent or in connection with the transactions contemplated
hereby);

  

(b) any default by Acquisition Sub or Parent in the observance or performance of
any covenant or obligation on its part to be observed or performed under this
Agreement; or

  

(c) the ownership, operation and/or use of the Acquired Assets and the
Computainer Business on and after the Closing Date.

  

  

ARTICLE VII

  

Termination

  

Section 8.01 Termination . Notwithstanding anything herein to the contrary, this
Agreement may be terminated and the transactions contemplated by this Agreement
may be abandoned at any time prior to the Closing Date, whether before or after
the Company has obtained stockholder approval:

  

(a) by the mutual written consent of the Company and Parent;

  

(b) by either the Company or Parent, if the transactions contemplated hereby
have not been consummated by December 31, 2007, the Closing Date.

  

(c) by either the Company or Parent, if there shall be any law or regulation
that makes consummation of the transactions contemplated by this Agreement
illegal or if any judgment, injunction, order or decree enjoining Parent or the
Company from consummating the transactions contemplated by this Agreement is
entered and such judgment, injunction, order or decree shall have become final
and nonappealable;

  

(d) by either the Company or Parent, if the approval of the stockholders of the
Company of the Company Approval Matters shall not have been obtained by written
consent or at a duly held meeting of stockholders of the Company or any
adjournment thereof;

  

(e) by the Company if (i) there shall have been a breach of any representations
or warranties on the part of Parent set forth in this Agreement or if any
representations or warranties of Parent shall have become untrue, such that the
conditions set forth in Section 6.02 would be incapable of being satisfied by
December 31, 2007, provided that the Company has not breached any of its
obligations hereunder in any material respect; or (ii) there shall have been a
breach by Parent of any of its covenants or agreements hereunder having, in the
aggregate, a Parent Material Adverse Effect or materially adversely affecting
(or materially delaying) the ability of Parent or the Company to consummate the
transactions contemplated by this Agreement, and Parent has not cured such
breach within thirty (30) business days after notice by the Company thereof,
provided that the Company has not breached any of its obligations hereunder in
any material respect; or

  

(f) by Parent if (i) there shall have been a breach of any representations or
warranties on the part of the Company or any of its Subsidiaries set forth in
this Agreement or if any representations or warranties of the Company or any of
its Subsidiaries shall have become untrue, such that the conditions set forth in
Section 6.03 would be incapable of being satisfied by the Outside Date, provided
that Parent has not breached any of its obligations hereunder in any material
respect; or (ii) there shall have been a breach by the Company or any of its
Subsidiaries of one or more of its respective covenants or agreements hereunder
having, in the aggregate, a Company Material Adverse Effect or materially
adversely affecting (or materially delaying) the ability of Parent or the
Company to consummate the transactions contemplated by this Agreement, and the
Company has not cured such breach within thirty (30) business days after notice
by Parent thereof, provided that Parent has not breached any of its obligations
hereunder in any material respect;.

  

(g) The party desiring to terminate this Agreement shall give prompt written
notice of such termination to the other party in accordance with Section 9.01 of
this Agreement.

  

Section 8.02 Effect of Termination . Except for any willful breach of this
Agreement by any party hereto, if this Agreement is terminated pursuant to
Section 8.01 of this Agreement, then this Agreement shall become void and of no
effect with no liability on the part of any party hereto; provided , however ,
that notwithstanding such termination, the agreements contained in Sections
5.04, 7.02 and 7.03 of this Agreement shall survive the termination of this
Agreement.

  

11





ARTICLE VIII

  

Miscellaneous

  

Section 9.01 Notices . All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement to any
party hereunder shall be in writing and deemed given upon (a) personal delivery,
(b) transmitter’s confirmation of a receipt of a facsimile transmission, (c)
confirmed delivery by a standard overnight carrier or when delivered by hand or
(d) when mailed in Canada by certified or registered mail, postage prepaid,
addressed at the following address:




Dumoulin Black, 10th floor

595 Howe Street,

Vancouver, B.C.,

V6C 2T5




Attention: George Brazier




  

  

Section 9.02 Successors and Assigns . The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that neither the Company nor Parent may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the consent of the other party hereto.

  

Section 9.03 Expenses . Whether or not the transactions contemplated by this
Agreement shall be consummated, each party shall pay its own expenses incident
to preparing for, entering into and carrying out this Agreement and the
consummation of the transactions contemplated hereby.

  

Section 9.04 Specific Performance . The parties acknowledge and agree that any
breach of the terms of this Agreement would give rise to irreparable harm for
which money damages would not be an adequate remedy and accordingly the parties
agree that, in addition to any other remedies, each shall be entitled to enforce
the terms of this Agreement by a decree of specific performance without the
necessity of proving the inadequacy of money damages as a remedy.

  

Section 9.05 Governing Law . This Agreement shall be governed by and construed
in accordance with the laws of the Province of British Columbia (regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof) as to all matters, including, but not limited to, matters of
validity, construction, effect, performance and remedies.

  

Section 9.06 Forum Selection; Consent to Jurisdiction . All disputes arising out
of or in connection with this Agreement shall be solely and exclusively resolved
by a court of competent jurisdiction in the Province of British Columbia.

  

Section 9.07Severability . If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated herein are not affected in any manner materially
adverse to any party hereto. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner.

  

Section 9.08 Third Party Beneficiaries . This Agreement is solely for the
benefit of the Company and its successors and permitted assigns, with respect to
the obligations of Parent under this Agreement, and for the benefit of Parent
and the Acquisition Sub and their successors and permitted assigns, with respect
to the obligations of the Company under this Agreement, and this Agreement shall
not be deemed to confer upon or give to any other third party any remedy, claim,
liability, reimbursement, cause of action or other right.

  

Section 9.09 Entire Agreement . This Agreement, including any exhibits or
schedules hereto and the Confidentiality Agreement constitute the entire
agreement among the parties hereto with respect to the subject matter of this
Agreement and supersedes all other prior and contemporaneous agreements,
understandings, discussions and correspondence, both written and oral, between
the parties or any of them with respect to the subject matter of this Agreement.

  

Section 9.10 Counterparts; Effectiveness . This Agreement may be signed in any
number of counterparts and by facsimile, each of which shall be deemed an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Agreement shall become effective when each party
hereto shall have received counterparts of this Agreement signed by all of the
other parties hereto.




 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized respective officers as of the date first written above.

  

  

  


Golden Spirit Enterprises Ltd

  

By:

  

  /s/: Robert Klein

Name:

  

Robert Klein

   

Title:

  

President

     

Port Solutions International Ltd.

  

By:

  

  /s/: Robert Klein

Name:

  

  Robert Klein

Title:

  

  President

 

Computainer Stystems International Ltd.

  

By:

  

  /s/: Tim Hume

Name:

  

  Tim Hume

Title:

  

  President

 





12


 




EXHIBIT “A”




PURCHASE PRICE ALLOCATION OF A TOTAL OF 9,000,000 MILLION SHARES OF GOLDEN
SPIRIT ENTERPRISES LTD.

===============================================================

 

J & S Overseas Holdings Ltd.

1,300,000 shares

 

Y.E.N.N. Asset Management Ltd.

1,000,000 shares

 

May Joan Liu

   750,000 shares

 

Inter-Orient Investments Ltd.

   550,000 shares

 

Gino Mollica

               300,000 shares

 

John MacAskill

   100,000 shares

 

Keir MacPherson

     50,000 shares

 

Computainer Systems International Inc.

1,950,000 shares

 

Computainer Systems Inc.

1,500,000 shares

 

Tim Hume

1,500,000 shares

______________

 

TOTAL SHARES ALLOCATED

9,000,000 shares

=============








13















